Citation Nr: 1818486	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  08-29 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right knee injury.

2. Entitlement to an evaluation in excess of 10 percent for service-connected lateral subluxation of right patella. 

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

In January 2013 and April 2016, the Board remanded the Veteran's right knee disability claim for further development. The matter is once again before the Board for appellate consideration of the issues on appeal.

In a November 2017 rating decision, the RO granted service connection for lateral subluxation of right patella, effective May 25, 2010, and assigned a 10 percent rating. As this award by the RO did not constitute a grant of the full benefit sought on appeal, these matters remained on appeal before the Board. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the Board has recharacterized the issues on appeal to reflect the November 2017 rating decision. 


FINDING OF FACT

In a correspondence received in February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing all issues currently on appeal within VA.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right knee injury have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 10 percent for service-connected lateral subluxation of right patella have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran submitted a written statement, received in February 2018, expressing his desire to withdraw his appeal as to entitlement to increased ratings for residuals of a right knee injury and lateral subluxation of right patella. Additionally, the Veteran specifically stated that he withdraws all appeals that are pending before VA, including two issues that were in notice of disagreement status.

As the Veteran has withdrawn his appeal as to all issues, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and these issues are dismissed.




ORDER

The appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected residuals of a right knee injury is dismissed.

The appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for service-connected lateral subluxation of right patella is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


